Citation Nr: 1637009	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  10-47 529	)	DATE
	)
	)
 
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a left third metatarsal fracture, hereinafter "left toe disorder."

2.  Entitlement to service connection for a psychiatric condition, to include as secondary to a service-connected left toe disorder.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1974 to August 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Atlanta, Georgia RO has assumed the role of Agency of Original Jurisdiction (AOJ).  The issues have been recharacterized as reflected on the title page of this decision to better reflect the Veteran's contentions.

The Board has expanded the issue on appeal to include not just major depressive disorder, but all diagnosed psychiatric disabilities, to include a psychotic disorder not otherwise specified (NOS) and polysubstance abuse in remission.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

The Veteran was scheduled to appear at a Travel Board hearing in July 2015, but he failed to appear.  He did not offer a reason for his failure to appear, nor did he request that his hearing be rescheduled.  As such, the Board deems his hearing request withdrawn.

The issues were previously remanded by the Board in September 2015 for additional development.  The requested development has been completed to the extent possible, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Entitlement to TDIU is an element of all claims for an increased rating where raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran asserted in his September 9, 2010 notice of disagreement that his service-connected toe disorder prevented him from working.  Therefore, the issue will be considered herein.  



FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's left toe disorder has manifested by pain including pain on non weight-bearing, and represents no more than a moderate foot injury.

2.  The preponderance of the evidence is against finding that the Veteran has a psychiatric condition that is etiologically related to a disease, injury, or event which occurred in service, or that was caused by or aggravated by his service-connected left toe condition.

3.  The Veteran does not meet the schedular criteria for a TDIU.

4.  The evidence of record weighs against finding that the Veteran is unable to secure and follow a substantially gainful occupation solely as a result of his service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for the left toe disorder have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5283 (2015).

2.  The criteria for entitlement to service connection for a psychiatric condition have not been met on a direct or secondary basis.  38 U.S.C.A. § 1110, 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).

3.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.16 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a letter dated in April 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Regarding the claim for an initial increased rating of the left toe disorder, since service connection was granted in the decision on appeal, statutory notice had served its purpose, and no additional notice was required.  See Dingess/Hartman, 19 Vet. App. 473, aff'd, Hartman, 483 F.3d 1311.  The Veteran's TDIU claim arises as a part of his disagreement with the initial rating assigned for his left toe disorder.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Additional notice is not required and any defect in notice is not prejudicial.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to assist a Veteran in the development of a claim.  That duty includes assisting the Veteran in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, private treatment records, relevant VA medical records, VA medical examinations, and the Veteran's own contentions.  The December 2015 psychiatric and foot examinations were conducted in accordance with the Board's September 2015 remand requests.


Increased rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. 38 C.F.R. §§ 4.1, 4.2; see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  See also 38 C.F.R. §§ 4.40, 4.45 and 4.59.

In this regard, manifestation of pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different Diagnostic Codes (DCs), is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Traumatic arthritis will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DC for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DC, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  

Diagnostic Code 5283 contemplates tarsal, or metatarsal bones, malunion of, or nonunion of.  Under this diagnostic code, a 10 percent rating is assigned when the injury is moderate, a 20 percent rating is assigned when the injury is moderately severe, and a 30 percent rating is assigned when the injury is severe.  Further, if there is actual loss of use of the foot, a 40 percent rating can be assigned.  38 C.F.R. § 4.71a.    





Analysis

The Veteran asserts entitlement to a rating in excess of 10 percent for his left toe disorder.

VA treatment records throughout the appeal period reflect that the Veteran reported ongoing left foot pain described as chronic and intermittent.  See e.g., VA treatment record dated October 22, 2009, March 30, 2010.  The Veteran was treated for left foot pain and multiple non service-connected left foot conditions.  In addition to a history of a remote injury in-service (residuals of a left third metatarsal fracture), he had hallux valgus, a left foot callus, a left foot bunion, and a nucleated hyperkeratosis of the sub 4th metatarsal head of the left foot.  An October 2009 X-ray of the left foot indicated hallux valgus of the great toe with bunion formation and probable superficial skin ulcer noted, deformity of the third metatarsal and nonunion remote fracture of the cuboid done.  A January 2010 left foot X-ray again indicated a hallux valgus deformity of the great toe, a possible bunion formation, mild degenerative joint disease in the first metacarpophalangeal joint, calcaneal spurs, and remote cuboid and third metatarsal fractures.  The Veteran was treated for pain with medications including Medrol and ibuprofen, which did not result in a significant impact, and was provided insoles.  See e.g, VA treatment records dated February 3, 2010 (medication), March 30, 2010 (medication) and June 1, 2010 (insoles).

The Veteran was afforded a VA foot examination in July 2010 to address the nature and etiology of the Veteran's left foot condition.  The Veteran reported chronic left foot distal second and third metatarsal pain since service.  There was no swelling and shoe modifications were not required.  The Veteran was treated for foot conditions of hallux valgus with bunion deformity by VA but the podiatrists had not addressed pain in the second and third metatarsal area.  He was provided gel insoles which he was not wearing.  He reported increased limitation with repetitive use of the left foot.  He did not have incapacitating flare-ups of foot pain.  He did not have swelling, weakness, fatigability or incoordination.  The Veteran reported that he last worked in the construction field in 2004 and was no longer working after falling and injuring his hip.
Upon physical examination, the examiner observed mild hallux valgus and small to moderate bunion deformity bilaterally.  Palpation of the first metatarsophalangeal joint and manipulation of the joint was nontender.  The Veteran complained of some discomfort of the second and third metatarsals with pressure, manipulation and passive motion of the toe.  Palpation of the metatarsal heads produced no discomfort on the first metatarsal head but it did on the second throughout metatarsal heads.  Range of motion of the left foot showed full extension with 5 out of 5 muscle strength.  When asked to flex the toes, the Veteran voluntarily did not fully flex saying that he often had cramps when he flexed his toes.  Due to the voluntary lack of effort, there was minimal flexion of the toes and strength demonstrated was only 3 out of 5.  There were no weightbearing calluses of the left foot.  There was a medial great toe callus.  In standing position, both feet had normal arches and a straight heel.  There was no evidence of abnormal weight bearing.  The examination of the off-the-shelf shoes revealed no abnormal wear.  The impression was chronic left foot pain.  The complaints were excessive for any pathology found by examination or X-ray.  There did seem to be significant functional overlay.  The VA examiner provided a positive nexus opinion between the current pain of the second and third metatarsal areas.  However, there was no finding that the hallux valgus or bunions were related to the service or the second and third metatarsal pain.  

The Veteran was afforded a VA foot examination in December 2015 to address the severity of his left toe condition.  The Veteran reported that he became disabled in 2005 due to hip and shoulder conditions.  When he worked in "structural steel," his foot felt like it had a knife sticking in it after being on his feet 12-13 hours per day.  The diagnosis associated with the claimed condition was identified as residuals of a third metatarsal fracture.  The examiner indicated that there was pain on physical exam that contributed to functional loss on the left foot.  When describing the contributing factors of disability, left foot pain "on non weight-bearing" was indicated.  The examiner reported that it was impossible to state, without undue speculation, whether pain, weakness, fatigability or incoordination could significantly limit the functional ability during flare-ups or when the joint is used repeatedly over a period of time.  No assistive devices were used.  The condition did not impact the Veteran's ability to perform any type of occupational task.  Specifically, the examiner detailed that the condition did not preclude light physical or sedentary employment duties.  The Veteran was noted to be disabled from steel work in 2005 due to condition unrelated to the Veteran's service connected left toe condition.  Impairment of social function per the Veteran was related to discomfort with certain shoe wear.  He indicated that flip-flops and sandals felt better but in social situations he could not wear them.  

The 2015 VA examiner went on to detail that the Veteran had foot injuries and other conditions which were not already described, including a hyperkeratotic papule at the base of the 4th metatarsal.  The Veteran reported an altered gait due to callouses, and about two to three years prior he had to wear extra padding, including thick socks.  The examiner noted that at the time of the last VA examination in July 2010, there had been no weightbearing calluses on the left foot.  The papule was described in detail by the examiner.  There was no deformity in the third left metatarsal due to the condition and the severity of the left foot condition was indicated as "moderate."  Further, the foot condition chronically compromised weight bearing, required arch supports, and custom orthotic inserts of shoe modifications.  Later in the report, the VA examiner referenced the "4th metatarsal corn" and found the condition was not caused by or related to the Veteran's service-connected condition.  Diagnostic test results regarding hallux valgus were noted from October 2009, and the examiner clarified that the condition was also unrelated to residuals of a third metatarsal fracture.  The examiner also described some observations regarding pes planus and indicated there was no pain on manipulation of the feet and no swelling on use.  

The Veteran is in receipt of a 10 percent disability rating for his left toe disorder for the entire rating period on appeal under the provisions of 38 C.F.R. § 4.71a, DC 5283.  

Based on the evidence of record, the Board finds that the weight of the evidence is against a grant of an increased disability rating for the left toe disorder under DC 5283.  The evidence does not demonstrate a moderately severe injury to the metatarsal bones, as is required for the next higher, 20 percent, disability rating under DC 5283.  The Veteran's toe disorder predominantly results in some functional loss through pain including pain on non weight-bearing with increased pain upon repetitive use.  The 2015 VA examiner clearly indicated the left toe disorder would not preclude light physical or sedentary employment duties.  Even considering the severity of the Veteran's left toe disorder, at worst, based on a lack of effort as observed by the VA examiner in 2010, the findings alone do not elevate the Veteran's disability picture to "moderately severe."  In this regard, the results show a level 3 out 5 strength and minimal flexion.  However, objective findings from the same examination indicate that the left foot had a full range of motion with no incapacitating flare-ups of foot pain, swelling, weakness, fatigability or incoordination, no signs of abnormal weightbearing and normal arches.  Moreover, VA treatment records only indicate problems with foot pain, which are the bases for the 10 percent rating already assigned.  

In reaching its finding that the evidence does not demonstrate the criteria for a disability rating in excess of 10 percent for any period, the Board has considered any additional functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint in determining that an increased rating is not warranted.   See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  

Here, the Board notes the Veteran's report of pain including pain with prolonged standing, and has considered additional limitations of motion due to pain or other orthopedic factors as limiting motion where the pain begins or where the evidence shows such factors limit functional use.  However, even taking pain into consideration, the criteria for a disability rating in excess of 10 percent have not been met.    

The Board notes that the Veteran is already in receipt of the highest available rating (10 percent) under DC 5003, as only one joint is involved (the toe).     

The Board has considered whether any other diagnostic codes would allow for a higher disability rating.  In this regard, the Board notes that the Veteran is already receiving the maximum rating possible for toe/foot disabilities under 38 C.F.R. § 4.71a, DCs 5277, 5279 (2015).  Moreover, the scope of the Veteran's left toe condition does not include pes planus, claw foot, metatarsalgia, hallux valgus, hammer toes, and/or hallux rigidus.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  Therefore, the Board thus finds that an increased or separate ratings under 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5278, 5280, 5281, and/or 5282 are not warranted.  Lastly, the criteria under DC 5284 are essentially the same as those under DC 5283 and providing a rating under DC 5284 in addition to that provided under DC 5283 would constitute pyramiding.  

The Board notes that while there has been some variation in the severity of the left toe symptoms during the appeal period, the severity of the Veteran's symptomatology has been relatively constant throughout the period of this appeal; therefore, "staged" ratings are not warranted.  38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.

Thus, the overall evidence does not show that pain or other factors have resulted in additional functional limitation or limitation of motion such as to enable a finding that the disability picture more nearly approximates a moderately severe foot injury and a higher, 20 percent, disability rating for the any part of the rating period on appeal.  

For these reasons, the Board finds that the weight of the evidence is against a finding of a disability rating in excess of 10 percent for the left toe disability for any period.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

Extraschedular consideration

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's toe disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1)(related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

Specifically, the Veteran's functional impairment due to pain is adequately compensated by the currently assigned 10 percent disability rating for his service-connected toe disability.  Moreover, the schedular rating criteria provides for symptoms more severe than the Veteran's.  Further, as was explained in the merits decision above in denying a higher rating, the criteria for a higher schedular rating were considered, but the Veteran's left toe disorder did not more nearly approximate the higher criteria.  In view of the circumstances, the Board finds that the rating schedule is adequate and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Service connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases, to include psychoses such as psychotic disorder, although not shown in service, may be presumed to have incurred in or aggravated by service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  As the evidence does not establish treatment for a psychoses within the one-year presumptive period, service connection is not warranted on this basis.

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

A disability can be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744 -52,747 (September 7, 2006); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. 
In short, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) probative evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis 

The Veteran essentially asserts that his psychiatric condition had its onset in service or was caused or aggravated by his left toe condition.  Specifically, the Veteran reports an incident in-service where he would have fired his weapon upon another person had the other person not released his arm, and he was seen for a psychiatric evaluation.  The Veteran alternatively asserts that his left toe condition has precipitously manifested his major depressive disorder due to chronic pain.  See September 2, 2015 appellant's brief.

As an initial matter, the Board notes that there has been difficulty in evaluating the Veteran's psychiatric condition as no diagnosis could be confirmed due to malingering in the most recent December 2015 VA examination.  The Board nevertheless finds a current psychiatric condition as the Veteran was diagnosed with major depression, psychotic disorder and polysubstance abuse in remission in his July 2010 VA psychiatric examination.  VA treatment records also indicate multiple psychiatric diagnoses including bipolar disorder unspecified, depressive disorder not otherwise specified (NOS), cocaine abuse, and cannabis use in remission.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

The Veteran's substance abuse difficulties cannot be considered disabilities for service connection purposes in this particular case.  See 38 U.S.C.A. §§ 105, 1110 (West 2014); 38 C.F.R. §§ 3.1 (n), 3.301 (2014).  The medical evidence does not show that substance abuse is clearly related to any service-connected disability to qualify for a limited exception to this general rule.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001). 

The Board notes that the Veteran is service-connected for residuals of a left third metatarsal fracture and service treatment records (STRs) reflect an in-service incident with a subsequent psychiatric evaluation.  See STR dated June 5, 1975.  As such, the remaining questions are whether there is a link between the Veteran's current psychiatric condition and service or his service-connected condition.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that the psychiatric condition is etiologically related to service or proximately due to or worsened in severity by the service-connected left toe disorder.  

STRs show that the Veteran indicated having depression or excessive worry on his March 1974 entry report of medical history, with a normal clinical psychiatric examination.  The physician's summary of pertinent data in the report of medical history on entry explained that the Veteran had headaches as a child, was treated and had mild worry at the time but it was not serious.  Therefore, as a psychiatric disorder was not noted at entry into service, the Veteran is presumed to have been in sound condition.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that only such conditions as are recorded in entrance examination reports are to be considered as "noted"); see also 38 C.F.R. § 3.304 (b).

STRs do not show any diagnosis or treatment of any psychiatric condition during service.  Records indicate that that the Veteran was involved in a dispute with another soldier and that he drew his weapon.  Thereafter, the Veteran was seen for a psychiatric evaluation in June 1975 but the physician concluded that there was no evidence of a thought disorder or any other severe psychopathology.  The Veteran reported that he was unhappy about his job and was interested in the medical field.  He reported having a bad temper but that he usually kept it in check.  The Veteran was indicated to be "far better off" in a field where he was not required to carry weapons due to his hostility.  Although a separation examination is not of record, there is no indication of any psychiatric treatment despite complaints and treatment for numerous other medical problems in-service.  For example, the Veteran was treated for problems ranging from foot trouble, ongoing trouble with shaving, itching, and a cold and an ache all over his body.
VA treatment records reflect diagnosis and ongoing treatment for multiple psychiatric conditions from 2009 through 2016, as briefly noted above, including bipolar disorder, partner relational problems, depressive disorder not otherwise specified, cannabis use in remission, cocaine abuse, and cocaine abuse in early remission.  The Veteran received treatment including therapy (substance abuse prevention, recovery education, anger management) and medication.  

It appears the VA reached out to the Veteran in an August 6, 2009 VA homeless outreach program note,  In a survey, the Veteran reported a problem with alcohol dependency in the past, problems with drug dependency currently, and having an adjustment disorder.  The Veteran was first evaluated by VA in an August 10, 2009 record.  The Veteran reported that he had depression from his employment situation and was diagnosed with single episode depression related to unemployment.  The depression screen was negative and it was stated that the Veteran only reported situational depression.  

In a February 1, 2010 VA mental health evaluation, it was noted the Veteran had a history of drug and alcohol use with depression again related to not having a job.  The Veteran had last been seen in August 2009, and was currently dealing with bouts of anger for 10 months, chronic depressed mood, poor sleep, weight gain, and trouble concentrating.  The Veteran reported he drank one quart of liquor daily during his four years in the military to medicate his feelings and help him escape.  He reported that he was encouraged to stop drinking from family members and a doctor.  The Veteran was told drinking/excessive vomiting may have contributed to esophageal damage in the 1980s.  The Veteran reported having a depressed mood since 1974.  The Veteran was diagnosed with major depressive disorder with psychotic symptoms, alcohol and cocaine abuse in early remission, and cannabis dependence in full sustained remission.  Risk and benefits of medications were explained and it was noted that insomnia/worsened psychosis/irritability/aggression/anxiety with Wellbutrin was possible and insomnia/mania/psychosis was possible from the oral steroid given for his foot.  However, the record does not contain a report of any adverse side effects associated with steroid medications.  

In September 2011 VA psychiatric and social work consultations, the Veteran reported trouble with pain and provided information about his psychiatric history.  In a September 26, 2011 consultation, the Veteran reported sleep trouble due to pain in his shoulder, hip and foot.  In a September 30, 2011 record, the Veteran reported that he was not sure if his mood was related to his pain or if he was actually depressed.  The "significant pain problems" were from the Veteran's hip and shoulder.  The Veteran reported that he was treated for depression in-service and three years prior he was diagnosed as a schizophrenic.  

None of the VA treating medical professionals provided any etiological opinions regarding the Veteran's psychiatric condition and service or his service-connected left toe disorder, including as due to pain.  Although the Veteran was informed of possible side effects from medication used to treat his toe on his psychiatric condition, there is no indication that the Veteran suffered from any of the warned side effects.  

The July 2010 VA examiner provided a negative nexus opinion.  It was clarified that major depression and psychotic disorder were separate diagnoses, independently responsible for impairment in psychosocial adjustment and quality of life.  The VA examiner summarized notable STRs and VA treatment records.  The examiner supported his negative opinion regarding the Veteran's depressive disorder by stating that there was some indication that the Veteran may have experienced depressive and anxiety symptoms prior to his military service, as the Veteran indicated "yes" for depression and excessive worry on his entry report of medical history for active duty.  Further, the psychiatric evaluation from 1975 found no evidence of severe psychopathy and no diagnosis of depression or any other mental health disorder.  It was noted that the evaluation documented that the Veteran was unhappy about his job and he wanted to be cross-trained out but that unhappiness about your job is not an indication of a clinical disorder.  

Additionally, in the Veteran's VA mental health history evaluation in August 2009, the Veteran specifically denied a previous history of depression and stated that he was feeling depressed currently because of having to rely on the system for shelter and food.  During a follow up interview in February 2010, the Veteran again reported depression due to no job as the reason he was seeking treatment.  As mentioned by the August 2009 mental health doctor, the Veteran was homeless, jobless and away from his family since moving to pursue a job lead, a lead that he told the examiner did not pan out.  It seemed more likely that the Veteran's current depression was related to the recent incidences, as well as perhaps a long history of polysubstance dependence, than due to any events or conditions in-service.  The VA examiner stated that it was possible that the Veteran's psychotic disorder was secondary to 35 years of drug and alcohol use.  

The Board finds the 2010 VA examiner's opinion to be of great probative weight as the opinion was based on a review of the claim file, history from the Veteran, a thorough examination and included citations to pertinent evidence of record.  The examiner offered possible likely causes of the Veteran's psychiatric conditions (unemployment and polysubstance dependence) in addition to providing a negative direct nexus opinion.  Notably, the possible likely causes highlighted did not include his left toe disorder.

The December 2015 VA examiner opined that an opinion could not be offered as a mental disorder diagnosis could not be confirmed during the examination.  He rationalized that this was due to the Veteran's guarded and limited response style.  Upon testing, malingering was identified.  Despite noting that an opinion could not be offered, the examiner stated that it was less likely as not that the Veteran's reported symptoms could be linked to his service as he was discharged in 1977 and did not begin receiving mental health treatment until 2009.  The Veteran's substance abuse was also an intercurrent stressor.  The examiner further noted that the Veteran did not indicate that his reported symptoms were in any way related to service or his left toe disorder.  

The Board finds the opinion weighs against the claim on both a direct and secondary basis.  In this regard, despite difficulties in providing an opinion due to malingering from the Veteran, the VA examiner made it clear that he was unable to find a link between the Veteran's condition, service and/or his service-connected left toe disorder.  The examiner also identified substance abuse as an intercurrent stressor, consistent with the July 2010 VA examiner.  
The Veteran has submitted no competent nexus evidence on a direct or secondary basis contrary to the VA examiners' opinions.  The Veteran has been allowed ample opportunity to furnish medical evidence in support of his claims, but he has not done so.  38 U.S.C.A. § 5107(a) (West 2014) (claimant bears responsibility to support a claim for VA benefits).

As to the Veteran's belief that his current psychiatric problems are related to his service or his left toe disorder, including as due to pain, the Board acknowledges the holding of the U.S. Court of Appeals for the Federal Circuit in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, however, the question of causation is a medically complex question that extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case. 

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and service connection for a psychiatric condition is not warranted on a direct or secondary basis.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service- connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).
Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, the Board notes that the Veteran is service-connected for a left toe disorder, evaluated at 10 percent.  As such, his single disability rating is not 40 percent and the Veteran's combined rating is 10 percent.  Therefore, his service-connected disability does not meet the percentage rating standards for TDIU.  38 C.F.R. § 4.16(a).

The Board has considered whether extraschedular evaluation is warranted at any time during the appeal, and finds that it is not.  In this case, the Veteran asserts difficulty working because of the severity of his service-connected left toe disability.  However, having reviewed the record, the Board finds that the preponderance of the evidence weighs against finding that he is unable to secure or maintain substantially gainful employment due to his service-connected disability.  In fact, during the Veteran's most recent VA foot examination in December 2015 the examiner opined that the left toe disorder would not preclude light physical or sedentary employment duties.  The Veteran himself reported in his July 2010 and December 2015 VA psychiatric examinations that he stopped working at his manufacturing job in 2005 due to non service-connected conditions (hip and shoulder injuries) and that he was in receipt of Social Security Administration disability for the injuries.  Thereafter, he attended school to study computers.

The Veteran described his limitations caused by his service-connected disability such as trouble with prolonged standing, and the Board acknowledges that his statements in that regard are competent and of some probative value.  The Board also finds it significant that the Veteran himself has also pointed to non service-connected conditions as the reason why he discontinued his employment in manufacturing.  The Board places far more probative weight on the objective medical evidence and the opinion of a medical professional in determining whether his service-connected left toe renders him unemployable.

In summary, while the Board does not doubt that the Veteran's service-connected left toe disability has some effect on his employability, the weight of the evidence does not support his contention that his service-connected disability is of such severity so as to preclude his participation in any form of substantially gainful employment at any time during the course of the appeal.  Based on the evidence in the claims file, the Board believes that the symptomatology associated with the service-connected disability is appropriately compensated via the 10 percent rating which he is currently assigned.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.

Indeed, 38 C.F.R. § 4.1 specifically states: '[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.'  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b) (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for residuals of a left third metatarsal fracture is denied.  

Entitlement to service connection for a psychiatric condition is denied.

Entitlement to TDIU is denied.  




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


